Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-8, 11-13, 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 6-8, 11-13, 17-22 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine, which is a statutory category of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
The claims recite a judicial exception.
Claims 6-8, 11-13, 17-20 recite a system for wagering comprising: 
a processor;
bet database, a prize database, and a sponsor database communicatively coupled to the server; and 
a user terminal provided at a user location, comprising a processor and a device interface; 
wherein the server is configured to retrieve, from an external data feed, one or more live more live events available for wagering each one or more live events associated with a physical location;
wherein the processor is configured to identify, based on the external feed, one or more micro-events within each of the one or more live events and is configured to populate the bet database with a plurality of wagering options based on the one or more micro-events identified by the server, and is further configured to provide the plurality of wagering options to the user terminal;
wherein the user terminal is configured to provide, on a user interface of the user terminal, the plurality of wagering options, and receive a selection of one wagering option in the plurality of wagering options from the user interface;
wherein the user terminal is configured to identify one or more available prizes from the prize database associated with at least the one wagering option in the plurality of wagering options, each of the one or more available prizes comprising a non-monetary prize, and is configured to associate the one or more available prizes with the one or more micro-events, wherein each individual prize in the one or more available prizes is further associated, in the prize database, with sponsor eligibility information and with at least one sponsor-designated location at which the individual prize is available;
wherein the server is further configured to provide, to the user terminal, sponsor settings from the sponsor database and is configured to identify one or more relevant sponsors, and is configured to dynamically modify, based on the relevant sponsors, one or more of the wagering options determined from the external data feed; and
wherein the server is configured to determine, based on location information provided by the user terminal, a current location of the user location; and identify the user location based on the current location of the user terminal;
wherein the server is configured to determine based on a comparison of the user location to the sponsor eligibility information from the sponsor database, one or more user-eligible prizes in the one or more available prizes;
wherein the user terminal is configured to update the user interface to provide, in addition to the one wagering option in the plurality of wagering options a selection option to receive a portion of payout in the form of a prize selected from the one or more user-eligible prizes and reduce monetary portion of the payout based on selection of the prize, wherein said prize is a physical article provided at the live event; and
wherein the user terminal is configured to receive, from the user interface, a selection of the selection option, amend the one wagering option in the plurality of wagering options based on the selection of the selection option, and provide to the bet database, the one wagering option including the selection of the prize.

The claim limitations (as underlined above) are steps of organizing human activity.  The claim limitations recite that game data of a live event is retrieved to identify micro events for a plurality of wagering options and the wagering options are provide to the user for the user to select. These limitations are steps of providing wagering options for an event, which is a management of a wagering game. The limitation of associating one or more available prizes with the one or more microevents based on sponsor eligibility information and dynamically modifying wagering options based on sponsor settings and data are steps of how prizes and wagering options are offered which is a management of a wagering game. The claim limitation of determining one or more user eligible prizes based on the user location and sponsor eligibly information are steps of determining a prize which is management of a wagering game. Managing a wagering game is step of managing social activities. The abstract idea of organizing human activity includes managing interaction between people including social activities. Therefore, the claim recite an abstract idea of organizing human activity.
In addition, the claim limitations of identifying sponsors to dynamically modify one or more of the wagering options and determining one or more user eligible prizes based on the user location and sponsor eligibility information is a commercial or legal interaction, which is a method of organizing human activity.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 6-8, 11-13, 17-22 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 6-8, 11-13, 17-22 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. 
The claim recite user terminal to perform the abstract idea of managing a game. As indicated in Applicant’s specification (paragraph 20), the user device is a general purpose computer. Although not positively claimed as part of the claimed system, the claim indicates that that system is connected to a processor/server, and databases. The processor/server, database, are also used to implement the abstract idea in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recites additional limitation of a processor/server, bet database, prize database and sponsor database. These limitations are not positively claimed to be part of the claimed system. Assuming that they were part of the claims system, these limitations in combination with the user terminal is used to transmit and storing (retrieving and providing steps, identify and display information (event information, location, selection options, prizes). 

The courts have ruled that storing data in a databased and retrieving data from a database is well-known conventional and routine functions of a computer as indicated below.
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

The steps of identifying events, identifying and displaying available prizes, providing selection options, are steps of presenting offers. The courts have ruled that a computer to present offers is well-known, routine and convention, or insignificant extra solution activity. 
Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims 7-8, 11-13, 17-22 are directed to how the sponsors are identified, how the wagering options are modified, and the type of prizes, condition for determining prizes and how prizes are modified and identified. These limitations further describe the abstract idea of organizing human activity in which a wagering game is managed. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 11-13, 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the server" in line 4.  There is insufficient antecedent basis for this limitation in the claim. In light of the specification the bet database, prize database and sponsor database is part of the server instead of coupled to the server. Based on the current amendments, it appears that the term “server” should be amended to “processor”. In addition, the term “server” is recited in lines 6, 12, 24, 28, 31 of claim 6 and is recited in claims 21-22.
Claims 7-8, 11-13, 17-22 are rejected by dependency.

Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive.

35 USC 101
Applicant's arguments directed to the 35 USC 101 rejection have been fully considered but they are not persuasive.

Applicant argues that the present claims are direct to a technical solution for displaying content to users in a context where previous solutions for displaying at content to users would not be technically feasible. Applicant argues that the Office Actions incorrectly characterizes the claimed invention as indicating that the claimed invention address issues of “licensing, advertising, and sponsorship”.
However, the Office Action characterizes the claimed invention based on what is claimed. The claim positively recites the following limitations:
wherein the server is further configured to provide, to the user terminal, sponsor settings from the sponsor database and is configured to identify one or more relevant sponsors, and is configured to dynamically modify, based on the relevant sponsors, one or more of the wagering options determined from the external data feed; and
wherein the server is configured to determine, based on location information provided by the user terminal, a current location of the user location; and identify the user location based on the current location of the user terminal;
wherein the server is configured to determine based on a comparison of the user location to the sponsor eligibility information from the sponsor database, one or more user-eligible prizes in the one or more available prizes.
The claim clearly claims that wagering options and prizes are based the sponsor data and the user location.

The prior office action indicates that Applicant argues that the claimed invention solves this problem by using the user location to determine a sponsored prize specifically available to the user location. However, this solution is not a solution to a technical problem or a technical field. The step of providing a specific type of prize or a physical good based on the user location is inherent and the nature of how physical store and services with physical locations operate. A store at a specific instance, can only offer what is available in stock. If a store is out of stock of a certain item, the user has the option to purchase an item from the remaining stock, or go to a different store. Similarly, a gaming establishment such as Chuck E Cheese in one location may have different prizes to select from a Chuck E Cheese at another location. Applicant’s specification recites the following in paragraph 33. “The prize module 124 retrieves the available prizes from the prize database 112 on the server 108, some prizes may only be available at certain locations, times, events, or for certain users, the prize module 124 only retrieves the prizes that are available given the conditions, for example, users at a stadium with Pepsi products would not be eligible to receive a prize of a large Coke product, at step 702.” As described in the specification, the prize module only retrieves the prizes that are available given the condition such as location. This is how every physical store and services with physical locations operate. They can only provide goods and services that are available for that location. This is not a solution to licensing, advertising and sponsorship, but rather what licensing, advertising and sponsorship is. If Pepsi is a sponsor and the agreement for the sponsorship is to only have Pepsi brand soft drinks, then other brands such as Coke will not be available. Therefore, the claimed invention of using the user location to determine a sponsored prize specifically available to the user location is not a solution.
Applicant argues that last Office Action’s characterization of the claimed invention is improper because the present claims make use of location data in providing a solution in addition to emulating the elements relied on in DDR holdings. Similar to DDR holdings, Applicant’s claims incorporate a graphical user interface having certain visual elements. However, in DDR Holdings, the court found that the additional elements did amount to more than merely instructing that the abstract idea should be applied on the Internet. Using a graphical user interface does not mean that the claimed invention is tied to the graphical user interface. In Applicant’s claimed invention, there is no improvement to the technology or field in graphical user interface. The graphical user interface generally links the use of the judicial exception to a particular technological environment.

Applicant argues that the last Office Action mischaracterizes Applicant’s arguments and therefore ignores Applicant’s arguments. However, the Office Action acknowledges Applicant’s arguments and address the arguments. The Office Action disagrees with Applicant’s arguments and how Applicant claimed invention (as recited in the pending claims) relates to each of the cited Guidance Examples and Court decisions. A disagreement in characterization of the claimed invention and arguments is not the same as ignoring Applicant’s arguments.

Applicant repeatedly argues that the claimed invention is not a problem of “licensing, advertising, and sponsorship” but how to integrate content with a particular electronic system. Applicant argues that the system solves a problem in computer networks by matching the user’s location with prize information associated with one or more relevant sponsors, and then operate to dynamically modify one or more of the wagering options based on the relevant sponsors. This allows effective interposition of stored content in the prize database with the fast paced micro betting activity of the user in a matter that is not disruptive to the betting activity.
However, the method of matching user’s location with prize information with one or more relevant sponsor and dynamically modifying one or more wagering options based on the relevant sponsors is an abstract idea. The examiner acknowledges that the claimed invention may effectively stores prize content and allow fast paced betting. However, this is the benefit of using implementing the abstract idea in a computer and network environment. A computer would allow more data to be stored, allow faster processing/transactions, and faster communication than a person can without a computer. The improvement that Applicant mentions are features that would be expected and inherent when implementing the abstract idea in a computer environment. Using a computer may improve a manual process, but the improvement itself is not an improvement to the function of a computer, or to any other technology of technical field. Therefore, the claim limitations are not indicative to integration into a practical application.

Applicant repeatedly argues that the claimed invention is similar to example 40 of improving a network performance, Ex parte Smith directed to an electronic trade engine, and DDR Holdings. These arguments have been addressed in the last Office Action. In addition, the Examiner disagrees with how Applicant characterizes the claimed the claimed invention (as recited in the pending claims) to be similar to examples above. The improvement that Applicant mentions are features that would be expected and inherent when implementing the abstract idea in a computer environment. Using a computer may improve a manual process, but the improvement itself is not an improvement to the function of a computer, or to any other technology of technical field. Therefore, the claim limitations are not indicative to integration into a practical application.

35 USC 112
The prior rejections under 35 USC 112 have been withdrawn. New rejection under 35 USC 112 has been made as necessitated by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715